Fein, J. (dissenting).
It is undisputed that at the predicate felony hearing, the documentation of defendant’s purported prior conviction of robbery in Puerto Rico was not authenticated, as required by CPLR 4540 (subd [c]). The certificate of conviction relied upon is in Spanish. It appears to have been certified or attested to by a “Secretario” and “Secretario Auxilar”, translated by the interpreter as “Secretary Aide, Felicito”. It lacks a certificate under seal that the attestor was the legal custodian of the record and that the appended signature was genuine, as is required by CPLR 4540 (subd [c]). By reason of the absence of such certificate, there was a failure to prove that the defendant was a predicate felon (People v Gonzalez, 64 AD2d 534). The objection to admission of the certificate, although not made until the adjourned hearing, was timely. There was and is an opportunity to cure the defect (CPL 470.05, subd 2). At a predicate felony hearing the People must prove that “the defendant has been subjected to a predicate felony conviction” “based upon proof beyond a reasonable doubt by evidence admissible under the rules applicable to a trial of the issue of guilt.” (CPL 400.21, subd 7.) The majority finds a waiver, although the prosecution makes no such claim, conceding that the certificate was not admissible under the statute because it was not properly authenticated. The record does not spell out a waiver. When the issue first arose, the court stated: “I accept this. I take judicial notice this is a duly entered Certificate of Puerto Rico, notwithstanding what you have shown me.” When the District Attorney observed that the certificate had been introduced in evidence at the prior session without objection, the following ensued: the court: “Without objection and that’s why I ami taking it.” mr. goldberg: “Judge, if I may just be heard as to the waiver issue that the People are referring to now.” the court: “What waiver, what waiver?” mr. goldberg: “I believe the People are suggesting to the Court that I had waived the objection.” the court: “No, no, what he is saying is that’s in evidence. That’s.why I am taking it.” When the court’s attention was called to CPL 470.05 (subd 2) providing an opportunity to interpose a belated objection when the error can still be corrected, the court stated: “Mr. Goldberg, I don’t find an error. It’s in evidence before me. You are not making application to expunge it now from evidence. If you are, I’m denying it. It’s in evidence. It went in by consent or without objection.” There was a further exchange in which the District Attorney asserted defense counsel was “using dilatory tactics”, to which the court responded: “No, he is using — Mr. Katz, he is using technicalities. He has a legal right to do it. I am really not interested in your interpretation of that. Let’s get to the next thing. You have the burden of proving it beyond a reasonable doubt. That’s what interests me. I’m not interested in anything else, dilatory tactics or anything.” Plainly the court was ignoring the requirements of CPLR 4540 (subd [c]). It may well be that this is highly technical, as the majority contends. The same *513argument would apply had the objection been made when the document was first offered. The majority appears to suggest that even then the objection could properly have been overruled because of its technical nature. There is no authority supporting this conclusion. The majority’s contentions are better addressed to the Legislature than to the determination of this case. Neither the Federal Rules of Evidence nor the New York Proposed Code of Evidence are applicable in the face of the statute as written and hitherto applied. The assertion that other defendants or their attorneys have ignored or waived the requirement is irrelevant. To this defendant the difference is between a sentence of five years’ probation and a sentence of IV2 to 3 years in prison. The People had an obligation and an opportunity to obtain and introduce a properly authenticated certificate of conviction. On remand the People should have the opportunity to overcome, if possible, the deficiency in the proof of the prior felony conviction.